ON MOTION FOR REHEARING.
As a matter of right the defendant is entitled to be tried upon an indictment which does not charge the crime in the alternative. This indictment was defective in that it did charge a crime in the alternative. And "as the indictment should have been quashed on demurrer, all proceedings had thereon after overruling the demurrer were necessarily erroneous." (Italics ours.) Johnson v. State, 90 Ga. 441, 442 (2) (16 S.E. 92). *Page 808 
"Nor can a defective indictment be helped out by evidence at the trial, nor be aided by argument and inference." O'Brien v.State, 109 Ga. 51, 52, supra. The overruling of the demurrer to the indictment, which charged the crime in the alternative, was necessarily harmful. This motion having been considered, a rehearing is
Denied. Broyles, C. J., and Gardner, J., concur.